 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MITCHELL SHOOK,                                  CASE NO. C19-5794 BHS
 8
                             Plaintiff,               ORDER
 9          v.

10   CITY OF TACOMA,

11                           Defendant.

12

13          This matter comes before the Court on Plaintiff Mitchell Shook’s (“Shook”)

14   motion for temporary restraining order, Dkt. 8, and Defendant City of Tacoma’s (“City”)

15   notice of intent to oppose Shook’s motion, Dkt. 10, and motion for extension of time to

16   respond, Dkt. 11.

17          On August 6, 2019, Shook filed a complaint against the City in Thurston County

18   Superior Court for the State of Washington. Dkt. 3-1 at 10–12. Shook alleges that the

19   City improperly entered into a purchase and sale agreement to sell a 4.4-mile track of

20   railroad within its possession and asserts claims for declaratory judgment, injunctive

21   relief, rescission of contract, and a writ of prohibition. Id. On August 27, 2019, the City

22   removed the matter to this Court based on federal preemption. Dkt. 1. On September 18,


     ORDER - 1
 1   2019, Shook filed a motion to remand. Dkt. 6. On September 23, 2019, Shook filed the

 2   instant motion for a temporary restraining order to preserve the status quo until a ruling

 3   on the motion to remand. Dkt. 8. On September 24, 2019, the City filed its notice of

 4   intent to respond and motion for an extension of time to respond. Dkts. 10, 11.

 5          Based on the pleadings, it is unclear what immediate harm will result in the

 6   absence of temporary relief. Shook declares that the City’s attorney would not provide

 7   an “assurance the City would not convey the railway during the pendency of [this] case.”

 8   Dkt. 9, ¶ 7. The City contends that Shook would not consent to its request for an

 9   extension of time. Dkt. 11, ¶ 10. The Court was expecting a timely response so that a

10   hearing could be scheduled, and the motion could be resolved. In the absence of any

11   clarity on the issue of immediate harm, the Court declines to issue an expedited order on

12   the City’s motion for an extension. Instead, the City has until 12:00PM tomorrow,

13   September 25, 2019, to inform the Court as to the status of the pending sale and respond

14   to at least the irreparable harm element of Shook’s motion.

15          IT IS SO ORDERED.

16          Dated this 24th day of September, 2019.

17

18

19
                                                      ABENJAMIN H. SETTLE
                                                       United States District Judge
20

21

22


     ORDER - 2
